PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GULF & WESTERN INDUSTRIES; OLD
REPUBLIC INSURANCE COMPANY,
Petitioners,

v.
                                                                         No. 97-2107
GEORGE LING, JR.; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(No. 95-1021-BLA)

Argued: December 3, 1998

Decided: March 19, 1999

Before NIEMEYER and KING, Circuit Judges, and
MICHAEL, Senior United States District Judge for the
Western District of Virginia, sitting by designation.

_________________________________________________________________

Petition for review granted and claim remanded by published opinion.
Judge King wrote the opinion, in which Judge Niemeyer and Senior
Judge Michael joined.

_________________________________________________________________

COUNSEL

ARGUED: Mark Elliott Solomons, ARTER & HADDEN, Washing-
ton, D.C., for Petitioners. Christian P. Barber, Counsel for Appellate
Litigation, Office of the Solicitor, UNITED STATES DEPART-
MENT OF LABOR, Washington, D.C., for Respondents. ON
BRIEF: Laura Metcoff Klaus, ARTER & HADDEN, Washington,
D.C., for Petitioner. Marvin Krislov, Deputy Solicitor for National
Operations, Donald S. Shire, Associate Solicitor, Gary K. Stearman,
Office of the Solicitor, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C. for Respondent Director.

_________________________________________________________________

OPINION

KING, Circuit Judge:

Gulf & Western Industries and its workers' compensation liability
insurer, Old Republic Insurance Co., petition for review of the final
Decision and Order of the Benefits Review Board (BRB) directing the
payment of medical benefits to the respondent, George Ling, Jr., a
former coal miner, for the treatment of certain maladies said to be
related to his coal workers' pneumoconiosis.1 The BRB subsequently
issued an order denying the petitioners' motion for reconsideration,
from which review is also sought.

We conclude that the BRB applied our precedent in a manner
inconsistent with prevailing Supreme Court authority. We therefore
grant the petition for review and remand the claim for further consid-
eration.

I.

A.

On September 25, 1973, Mr. Ling, then 46, filed a claim with the
_________________________________________________________________
1 Mr. Ling is unrepresented by counsel. The Director of the Office of
Workers' Compensation Programs for the Department of Labor partici-
pates in this appeal as co-respondent, pursuant to 30 U.S.C. § 932(k),
which provides that "[t]he Secretary [of Labor] shall be a party in any
proceeding relative to a claim for benefits under this part [of the Black
Lung Benefits Act]."

                    2
Department of Labor (DOL) for federal black lung disability benefits.
Inasmuch as Mr. Ling had last been employed by a subsidiary of Gulf
& Western, the latter was determined to be the operator responsible
for any benefit award.2

The claim was heard before an Administrative Law Judge, who, on
April 19, 1983, issued a Decision and Order awarding Mr. Ling dis-
ability benefits. In accordance with the eligibility requirements of the
Black Lung Benefits Act (BLBA or "Act"), 30 U.S.C. §§ 900 to 945,
and the applicable regulations, the ALJ found that: (1) Mr. Ling suf-
fered from pneumoconiosis; (2) the affliction arose from his coal
mine employment; (3) he was no longer able to perform his previous
work; and (4) his disability was due, at least in part, to the
pneumoconiosis.3

Gulf & Western and Old Republic filed an appeal of the ALJ's
decision with the BRB, but they ultimately opted to forgo administra-
tive review. On December 5, 1983, the BRB granted the petitioners'
motion to dismiss their appeal with prejudice. Old Republic began
disbursing disability benefits to Mr. Ling, who continues to receive
them today.

B.

In July 1989, Mr. Ling was admitted to the hospital for three days,
suffering from shortness of breath, coughing, and wheezing. He was
treated with steroids, antibiotics, and bronchodilators by Dr. John J.
White, who noted that Mr. Ling's condition was likely caused by an
"acute exacerbation" of chronic obstructive pulmonary disease
(COPD), and by pneumoconiosis. The hospital submitted the bill for
_________________________________________________________________
2 See 20 C.F.R. § 725.493(a)(1) (1998) (imposing liability for benefits
on the mine operator or other qualifying employer with which the claim-
ant has had the most recent periods of cumulative employment of not less
than one year).
3 See 30 U.S.C. § 901(a)(purpose of the BLBA is, inter alia, to provide
benefits "to coal miners who are totally disabled due to pneumoconio-
sis"); 20 C.F.R. § 727.201-02 (1998) (benefits provided to miners who
are totally disabled due to pneumoconiosis arising out of coal mine
employment).

                     3
Mr. Ling's treatment to Old Republic for payment. 4 Old Republic
denied coverage, maintaining that Ling's pneumoconiosis, standing
alone, was not of sufficient severity to have engendered a medical
condition requiring such extensive treatment.5

About five months later, in December 1989, Mr. Ling was hospital-
ized for a second time. He exhibited many of the same symptoms for
which he had been admitted in July, but to a somewhat more pro-
nounced extent. Dr. White again treated Mr. Ling, diagnosing an
"acute exacerbation of coalminer's pneumoconiosis." The hospital
submitted the bill for Mr. Ling's five-day stay to Old Republic, which
again denied coverage.

Mr. Ling asked the DOL to intervene. A claims examiner referred
the matter to an independent medical consultant, Dr. Leon Cander,
who opined that the petitioners were liable for the hospital bills. The
DOL thus directed Old Republic to provide payment. Gulf & Western
_________________________________________________________________
4 The BLBA and its implementing regulations provide that miners who
are eligible to receive disability payments are also entitled to medical
benefits. 30 U.S.C. § 932(a) (incorporating Section 7 of the Longshore
and Harbor Workers' Compensation Act (LHWCA), 33 U.S.C.
§ 907(a)); 20 C.F.R. § 725.701(a) (1998). These benefits are to be fur-
nished by the responsible operator, see note 2, supra, and encompass
"such medical, surgical, and other attendance and treatment, nursing and
hospital services, medicine and apparatus, and any other medical service
or supply, for such periods as the nature of the miner's pneumoconiosis
and ancillary pulmonary conditions and disability require." § 725.701(b)
(emphasis supplied). Also included are "palliative measures useful only
to prevent pain or discomfort associated with the miner's pneumoconio-
sis or attendant disability." § 725.701(c).
5 It had been revealed in the disability proceedings that Ling had
smoked approximately one pack of cigarettes per day for about thirty
years, until quitting in 1980. In denying coverage, it was Old Republic's
position that Ling's afflictions were attributable to his smoking history.
Dr. White submitted a written response, opining that, inasmuch as Ling's
condition had continued to deteriorate since ceasing to use tobacco prod-
ucts, "the primary etiology of his lung problem is indeed coal workers
[sic] pneumoconiosis and that an exacerbation of this disorder was
responsible for his hospitalization." JA 102. Old Republic was not per-
suaded.

                    4
and Old Republic contested their liability and requested a hearing;
they submitted reports from three experts in support of their position.

Dr. Kirk E. Hippensteel examined Mr. Ling and concluded that his
poor pulmonary condition was the result of an "obstructive" impair-
ment, i.e., COPD, indicating causation by cigarette smoking, rather
than clinical pneumoconiosis, which, Hippensteel asserted, produces
a "restrictive" impairment.6 Dr. Gregory J. Fino and Dr. Benjamin V.
Branscomb reviewed Mr. Ling's records, and they concurred with
Hippensteel. Each stated his belief that Mr. Ling's condition would
have been the same had he never worked in the mines.

Dr. White disagreed. In a letter to the ALJ, he expressed his opin-
ion that the documented level of Mr. Ling's obstructive impairment
could not solely account for the severity of his shortness of breath.

A hearing was conducted before an ALJ, who issued a Decision
and Order on January 11, 1995, directing Gulf & Western and Old
Republic to pay the outstanding hospital bills and provide future pay-
ment for "any and all medical treatment related to [Mr. Ling's]
breathing difficulties." In so ruling, the ALJ concluded that the regu-
lations were broad enough to encompass COPD as an"ancillary" con-
dition to pneumoconiosis.7 The ALJ found the opinions submitted by
_________________________________________________________________
6 "A restrictive impairment`denotes a pattern of abnormalities in lung
function . . . characterized by reduction in lung volume.' An obstructive
impairment `denotes the constellation of abnormalities that result from
limitation in expiratory airflow, whatever its cause[.]'" Timothy F.
Cogan, Is the Doctor Hostile? Obstructive Impairments and the Hostility
Rule in Federal Black Lung Claims, 97 W. VA . L. REV. 1003, 1014
(1995), (quoting CECIL TEXTBOOK OF MEDICINE § 57, at 376 (J. Wyngaar-
den & L. Smith, Jr., eds., 17th ed. 1985)). Obstructive impairments are
typically "found in patients with asthma, bronchitis, emphysema,
advanced bronchiectasis, or other disease that cause narrowing of the tra-
cheobronchial system." Id.

Put more succinctly, "[o]bstructive lung diseases diminish the ability
to expel air from the lungs, while restrictive lung diseases diminish the
ability to get air into the lungs." William S. Mattingly, Black Lung
Update: The Evolution of the Current Regulations and the Proposed
Revolution, 100 W. VA. L. REV . 601, 606 n.23 (1998).
7 See note 4, supra. The ALJ emphasized the inclusive approach to ben-
efit eligibility inherent in the regulations:

                    5
the petitioners' experts to be unpersuasive to the extent that they
failed to acknowledge that pneumoconiosis and COPD manifest
themselves in the same outward symptoms.8

Gulf & Western and Old Republic filed an administrative appeal
of the Decision and Order. On February 21, 1997, the BRB affirmed
the ALJ's ruling on the strength of our opinion in Doris Coal Co. v.
Director, OWCP, 938 F.2d 492 (4th Cir. 1991). A subsequent motion
for reconsideration was denied by the BRB on June 25, 1997. Gulf
& Western and Old Republic now petition us for review of the BRB's
dispositive orders.
_________________________________________________________________

          Congress intentionally provided that a person found to have
          pneumoconiosis under the Act receive payment for any condition
          associated with or ancillary to pneumoconiosis. Medical experts
          have not reached a consensus on the symptomatology of pneu-
          moconiosis and, thus, the legislature has not sought to narrow the
          availability of medical benefits. . . . I find that, as contemplated
          by the breadth of the regulations, COPD is an ancillary condition
          to pneumoconiosis.

ALJ's Decision and Order of January 11, 1995, at 2-3[hereinafter 1995
ALJ D/O] (emphasis in original).

8 The ALJ initially observed that"[w]ith the exception of a hospitaliza-
tion in 1980 to investigate for lung cancer, [Mr. Ling's] treatments have
been to alleviate shortness of breath. Shortness of breath is a primary
symptom of pneumoconiosis." 1995 ALJ D/O at 3. In response to the
contention of the petitioners' experts that Mr. Ling's underlying physical
impairment was attributable to cigarette smoking and not pneumoconio-
sis, the ALJ concluded that "[i]t is irrelevant whether characteristic dis-
tinctions can be made between pneumoconiosis and smokers' diseases if
the symptoms treated are indistinguishable. . . .[T]he regulations are
broad enough to include COPD as an ancillary condition to pneumoconi-
osis." 1995 ALJ D/O at 4-5.

The ALJ ruled that the regulations were not so broad, however, as to
require Old Republic to pay for the costs associated with the aforemen-
tioned cancer testing. Those expenses were adjudged to be unrelated to
Mr. Ling's pneumoconiosis, and therefore non-reimbursable. This find-
ing was affirmed by the BRB, and is not contested on appeal.

                     6
II.

In accordance with the established principles governing judicial
oversight of actions undertaken by federal administrative agencies,
our review of this matter is confined to the grounds actually invoked
by the DOL in support of its decision. SEC v. Chenery Corp., 318
U.S. 80, 95 (1943) ("an administrative order cannot be upheld unless
the grounds upon which the agency acted in exercising its powers
were those upon which its action can be sustained"). To ascertain the
bases underlying the DOL's exercise of its power, we look exclu-
sively to the grounds relied upon by the BRB, the highest administra-
tive tribunal. See 33 U.S.C. § 921(c) (jurisdiction of the courts of
appeals limited to reviewing final orders of the BRB).9

We must therefore examine whether the BRB, in affirming the
ALJ's award of medical benefits to Mr. Ling, properly applied our
precedent in Doris Coal to the facts at hand. In so doing, we must
address the petitioners' contention that the intervening decision of the
Supreme Court in Director, OWCP v. Greenwich Collieries, 512 U.S.
267 (1994), implicitly overruled Doris Coal.

A.

In Doris Coal, the claimant, Noah Stiltner, had been adjudged dis-
abled due to pneumoconiosis contracted from his coal mine work and,
as a result, was receiving compensation from the Social Security
Administration pursuant to Part B of the BLBA. In 1979, Stiltner filed
a claim for Part C health benefits. The responsible parties -- Doris
_________________________________________________________________
9 Cf. Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995
(4th Cir. 1992):

          [W]e review only the findings and order of the BIA, not those
          of the [Immigration Judge]. Section 106(a) of the Immigration
          and Nationality Act vests us only with the jurisdiction to review
          "final orders of deportation[,]" [which] are entered only after all
          administrative remedies have been exhausted; thus final orders
          in deportation proceedings come from the BIA, the highest
          administrative tribunal.

Id. at 999 (citation omitted).

                     7
Coal Co. and its insurer, Old Republic -- agreed to pay, for as long
as Stiltner lived, all of the health care expenses associated with treat-
ing his pneumoconiosis. 938 F.2d at 494.

Several years later, Old Republic balked at paying a number of
treatment and pharmacy bills submitted on Stiltner's behalf, asserting
that they were unrelated to his black lung disease. The matter was set
for hearing before an ALJ. At the hearing, Old Republic presented
expert medical testimony that Stiltner's pulmonary disorders were
attributable to his cigarette smoking, and not to pneumoconiosis. The
limited progression of Stiltner's "simple" pneumoconiosis, Old
Republic argued, could not justify the extensive treatments rendered.10
Id. at 495-96.

The ALJ and BRB rejected Old Republic's argument, but freed the
insurer of any obligation to pay for pharmaceuticals prescribed for
maladies other than those associated with Stiltner's pulmonary condi-
tion. We agreed, and we affirmed the BRB's determination that Doris
Coal and Old Republic were liable for those portions of the medical
bills related to treating Stiltner's pulmonary disorders. Id. at 496-97.11

We premised our decision in Doris Coal upon the broad statutory
definition of pneumoconiosis as "a chronic dust disease of the lung
and its sequelae, including respiratory and pulmonary impairments,
arising out of coal mine employment." 30 U.S.C.§ 902(b). The regu-
lations detail the breadth of what is frequently called "legal" pneumo-
coniosis: "a disease `arising out of coal mine employment' includes
_________________________________________________________________
10 Clinical pneumoconiosis in coal miners results from their inhalation
of coal dust over an extended time. The dust irritates sensitive lung tis-
sue, causing nodular lesions to form. The less severe form of the disease,
characterized by a relatively few smaller lesions, is known as "simple"
pneumoconiosis. The disease may evolve, however, to the "complicated"
stage, which "involves progressive massive fibrosis as a complex reac-
tion to dust and other factors[.]" Usery v. Turner Elkhorn Mining Co.,
428 U.S. 1, 7 (1976).
11 We reversed the BRB's Decision and Order, however, to the extent
that it purported to hold Doris Coal and Old Republic liable for unrelated
medical services that had been billed together with treatments for Stilt-
ner's pulmonary infirmities. Id. at 497-98.

                     8
any chronic pulmonary disease resulting in respiratory or pulmonary
impairment significantly related to, or substantially aggravated by,
dust exposure in coal mine employment." 20 C.F.R.§ 718.201 (1998)
(emphases supplied).

Clearly, the condition known as "pneumoconiosis" that Congress
has determined to be compensable is considerably more wide-ranging
than mere clinical pneumoconiosis, cf. note 10, supra. The latter is
certainly an affliction intended to be within the ambit of the BLBA
and the corresponding regulations, but it by no means defines the
boundaries thereof.12

Mindful of Congress's expressed intent that entitlement to black
lung benefits not be unduly circumscribed, we held that

         a miner meets his burden of showing that his medical
         expenses were necessary to treat pneumoconiosis if his
         treatment relates to any pulmonary condition resulting from
         or substantially aggravated by the miner's pneumoconiosis.
         Since most pulmonary disorders are going to be related or
         at least aggravated by the presence of pneumoconiosis,
         when a miner receives treatment for a pulmonary disorder,
         a presumption arises that the disorder was caused or at least
         aggravated by the miner's pneumoconiosis, making the
         employer liable for the medical costs.

Doris Coal, 938 F.2d at 496-97 (emphases supplied). Thus was born
the so-called "Doris Coal presumption."

Stiltner produced medical bills demonstrating that he had been
_________________________________________________________________
12 This is a point that we have made on numerous occasions. See, e.g.,
Richardson v. Director, OWCP, 94 F.3d 164, 166 n.2 (4th Cir. 1996)
("COPD, if it arises out of coal-mine employment, clearly is encom-
passed within the legal definition of pneumoconiosis, even though it is
a disease apart from clinical pneumoconiosis.") (citing Warth v. Southern
Ohio Coal Co., 60 F.3d 173, 175 (4th Cir. 1995)). It bears repeating,
however. See Richardson 94 F.3d at 166-67 & n.2 (noting the ongoing
failure of lawyers, physicians, and ALJs to distinguish the legal defini-
tion from the clinical).

                    9
treated for breathing difficulties and other respiratory ailments symp-
tomatic of pulmonary disorders with which he had been diagnosed.
Id. at 494-95, 497. We therefore held that he was entitled to the pre-
sumption that his symptoms were related to -- or at least made worse
by -- his underlying pneumoconiosis. In either case, Old Republic
was required to pay the bills unless it could rebut the presumption
with sufficient evidence that the services rendered were not related to
Stiltner's pneumoconiosis, or were unnecessary for the treatment
thereof. Id. at 497.

Old Republic failed to rebut the presumption. Its argument that
Stiltner's pulmonary disorders resulted from his cigarette smoking
was unavailing in the face of the prior adjudication of disability due
to legal pneumoconiosis. No evidence came to light, for example, that
Stiltner was seeking benefits to treat a pulmonary condition that had
not manifested itself, to some degree, at the onset of his disability.
Nor was there any contention that Stiltner was being treated for a pre-
existing pulmonary condition adjudged not to have contributed to his
disability.

Instead, Old Republic's best argument was that Stiltner's cigarette
smoking contributed to the severity of his symptoms, perhaps more
than any other factor. It could not be said, however, that the combina-
tion of diseases and/or impairments comprising Stiltner's pneumoco-
niosis failed to at least aggravate his symptoms. The time for that
argument had passed with the prior adjudication of disability, which
necessarily entailed a finding that these same diseases and/or impair-
ments aggravated Stiltner's symptoms to the extent that he was ren-
dered unable to work.13 In the absence of sufficient evidence to the
contrary, we concluded that Stiltner had adequately proved his entitle-
ment to the benefits sought.
_________________________________________________________________

13 We observed that "[a]ny other result would require the miner to
prove again that his respiratory ailment is related to his coal mine
employment. . . . [O]perators may not require the miner to prove again
that he has pneumoconiosis each time he makes a claim for health bene-
fits." 938 F.2d at 497.

                    10
B.

Gulf & Western and Old Republic maintain that, in light of the
intervening 1994 decision of the Supreme Court in Greenwich
Collieries, a remand is necessary for the ALJ to reweigh all of the evi-
dence and determine anew, without regard to the prior finding of dis-
ability, whether Mr. Ling's medical bills are related to, or at least
aggravated by, his pneumoconiosis. Although we agree that the claim
must be remanded, we disagree with the petitioners' contention that
the prior adjudication is without relevance.

1.

In Greenwich Collieries, the Supreme Court invalidated the DOL's
"true doubt" rule, which had operated to award disability benefits
under the BLBA and LHWCA to claimants where the evidence was
determined to be "equally probative." The rule was judged to be
inconsistent with § 7(c) of the Administrative Procedure Act (APA),
which provides that "[e]xcept as otherwise provided by statute, the
proponent of a rule or order has the burden of proof." 5 U.S.C.
§ 556(d). Upon concluding that the DOL's rules and policies are
required to comport with the APA, 512 U.S. at 270-71, the Court held
that the "true doubt" rule impermissibly shifted from the claimant to
the employer the burden of persuading the factfinder that its position
should prevail. Id. at 281.

According to the petitioners, the Doris Coal presumption acts in a
fashion similar to the "true doubt" rule, effectively shifting the burden
to employers and their insurers to persuade the factfinder that the
claimant's pulmonary impairments are not related to, or at least
aggravated by, his pneumoconiosis. This argument misconstrues the
nature of the presumption.

In each case where a miner seeks an award of medical benefits,
there will be a prior adjudication of disability as the result of legal
pneumoconiosis, comprising one or more pulmonary disorders. In
every such case, the specific symptoms associated with these disor-
ders will be a matter of record, for it is these symptoms -- shortness
of breath, coughing, loss of stamina, etc. -- that render the miner dis-
abled to begin with. Finally, in every case, there will be bills detailing

                     11
the pulmonary disorders and associated symptoms for which the
miner has received medical treatment.

It by no means distorts the truth to postulate that, in the great
majority of cases, the disorders and symptoms associated with the
miner's disability will closely correspond to those for which he later
receives treatment. Even where there is a less than perfect identity,
however, the threshold creating the entitlement to benefits -- that the
pulmonary condition treated be merely aggravated by the miner's
pneumoconiosis -- is low enough to permit a rational conclusion that
a particular respiratory infirmity will likely be covered.

Hence, rather than compel the miner to exhaustively document his
claim for medical benefits, i.e., requiring him to again laboriously
obtain all the evidence that he can that his shortness of breath, wheez-
ing, and coughing are still the result of his pneumoconiosis, we have
fashioned the Doris Coal presumption as a shorthand method of prov-
ing the same thing. The proof needed is a medical bill for the treat-
ment of a pulmonary or respiratory disorder and/or associated
symptoms.

Though the miner's burden of proving his claim is not onerous, it
does not follow that it is non-existent or that it has somehow been
shifted to the employer or its insurer. If the party opposing the claim
produces credible evidence that the treatment rendered is for a pulmo-
nary disorder apart from those previously associated with the miner's
disability, or is beyond that necessary to effectively treat a covered
disorder, or is not for a pulmonary disorder at all, the mere existence
of a medical bill, without more, shall not carry the day. The burden
of persuading the factfinder of the validity of the claim remains at all
times with the miner.

With regard to this last proposition, at least, we find ourselves in
agreement with the Sixth Circuit, the only other court of appeals that
has considered the issue. See Glen Coal Co. v. Seals, 147 F.3d 502,
512 (6th Cir. 1998):

          We hold that the Doris Coal presumption merely reallocates
          the burden of production, and does not affect the burden of
          proof. The effect of the Doris Coal presumption is to find

                    12
          that where there is a stage one determination that the claim-
          ant is totally disabled due to pneumoconiosis, then in stage
          two the claimant does not have to come forward with any
          additional evidence to prove that his medical bills are
          related to his pneumoconiosis[.]

The Seals court explained further that

          the only thing that changes is that the claimant's initial bur-
          den of coming forward with evidence supporting his stage
          two claim is eased by virtue of the determination in the first
          stage that he has pneumoconiosis. . . . The presumption does
          not change the fact that the claimant still bears the burden
          of proof to show by a preponderance of the evidence that his
          bills are related to his pneumoconiosis . . .[,] but the claim-
          ant is relieved of the requirement of producing additional
          evidence of this relationship. He may rely on the first stage
          determination to show the relatedness of the condition and
          the medical treatment at issue.

Id.14 We believe that the above passages accurately state the scope
_________________________________________________________________
14 Although the Sixth Circuit concluded that the Doris Coal presump-
tion passes muster under Greenwich Collieries , it nonetheless declined to
adopt our rule as its own. District Judge Dowd, writing for the panel
majority, reasoned that the presumption is inconsistent with what he per-
ceived to be the Supreme Court's "suggestion" that only statutory pre-
sumptions be given effect in administrative proceedings. Seals, 147 F.3d
at 513 (citing Greenwich Collieries at 280-81). Judge Boggs, writing
separately, disagreed with Judge Dowd on this point. Id. at 517 (Boggs,
J., concurring in the judgment).

With all respect to Judge Dowd, we do not read Greenwich Collieries
nearly so broadly. The Supreme Court did express its concern that indi-
vidual agencies not create, on their own authority, procedural devices in
conflict with the APA, thereby frustrating Congress's goal of promoting
uniformity of practice and procedure among the numerous administrative
bodies. Nothing in Greenwich Collieries, however, prohibits the federal
courts from creating evidentiary presumptions in furtherance of the pub-
lic policy against "plac[ing] a significant burden on the Black Lung bene-
fits system, increas[ing] litigation costs for all of the parties involved,

                    13
and effect of the Doris Coal presumption. Inasmuch as the presump-
tion does not shift the burden of proof in medical benefit cases from
the claimant to the party opposing the claim, it is not contrary to the
Supreme Court's decision in Greenwich Collieries .

2.

Mr. Ling, like Stiltner before him, submitted medical bills evidenc-
ing treatment for respiratory ailments; he had arrived at the hospital
complaining of coughing, wheezing, and shortness of breath. Mr.
Ling's breathing difficulties were attributed by his physician to spe-
cific pulmonary disorders, i.e., COPD and clinical pneumoconiosis.
This diagnosis, as the BRB correctly recognized, was sufficient to
invoke the Doris Coal presumption that Mr. Ling's pulmonary condi-
tion -- the diseases with which he was afflicted, manifested in symp-
toms of respiratory distress -- was related to, or at least aggravated
by, his legal pneumoconiosis.15
_________________________________________________________________
and further delay[ing] important medical benefits that a miner suffering
from pneumoconiosis needs." Doris Coal at 497. As the third member of
the Seals panel put it:

          I see no reason why . . . the [BLBA] itself would stand as an
          obstacle to our judicially creating such a presumption. While
          uniformity may indeed have been one goal of the Act, I agree
          with Judge Boggs that reading [Greenwich Collieries] as man-
          dating a prohibition of all non-statutory presumptions is overly
          broad and unwarranted. . . . A Doris Coal-like presumption
          would be wholly consistent with the remedial purposes of the
          Act and the principles on which it was enacted and amended.

Seals, 147 F.3d at 521-22 (Moore, J., concurring in part and dissenting
in part).

15 Indeed, the disorders evidenced in Mr. Ling's medical bills are
among those that, in 1983, appear to have constituted his legal pneumo-
coniosis. See ALJ's Decision and Order of April 19, 1983, at 3 (clinical
pneumoconiosis established by x-ray, pursuant to the interim presump-
tion detailed at 20 C.F.R. § 727.203(a)(1); existence of potentially dis-
abling chronic bronchitis noted by Dr. Hippensteel; moderate chronic
pulmonary disease diagnosed in 1979 by Dr. William F. Schmidt).

                     14
The BRB, however, construed the Doris Coal presumption as shift-
ing the burden of proof to the employer, which, under Greenwich
Collieries, it may not do. See BRB's Decision and Order of February
21, 1997, at 3 ("We disagree with employer's argument that the
administrative law judge erred in shifting the burden of proof to
employer").

Although the BRB may have reached the same result had it cor-
rectly applied the Doris Coal presumption, we think it prudent to
remand the claim to the BRB for reconsideration. In so doing, we
express our hope that Mr. Ling's claim, now pending for nearly ten
years, will receive the expeditious treatment that it deserves.

III.

We conclude that the Doris Coal presumption remains a valid,
rational evidentiary device that serves the important public purpose of
facilitating the administrative processing of medical benefit claims by
coal miners previously adjudged entitled to disability payments under
the BLBA. Nevertheless, the presumption must be applied in a man-
ner that does not impermissibly shift the burden of proving the
miner's claim to the employer.

The petition for review is granted, and the claim is remanded to the
Benefits Review Board for further proceedings consistent with this
opinion.

PETITION FOR REVIEW GRANTED,
AND CLAIM REMANDED

                    15